Lacombe, Circuit Judge,
(orally.) The rule is that costs follow recovery, and I see no reason why there should be any exception here. The silence of the supreme court as to costs of this court is not significant, in view of the tact that the subject was not presented to it. Judgment should therefore be entered for the plaintiffs for the amount of the sums and the interest thereon specified in the opinion and the mandate of the supreme court, together with the aforesaid $690.50, costs and disbursements of this court.